MEMORANDUM **
Rafael Calderon Quintero seeks review of the Board of Immigration Appeals’ *839(“BIA”) order denying his motion to reconsider. We review for abuse of discretion. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petition for review.
The BIA acted within its discretion in denying Calderon Quintero’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the immigration judge’s order denying cancellation of removal for failure to show exceptional and extremely unusual hardship to a qualifying relative. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.